DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
3.	The examiner contends that the drawings submitted on 12/18/2019 are acceptable for examination proceedings.

Response to Arguments
4.	Applicant’s arguments, see the remarks, filed on 11/30/2020, with respect to the rejection of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Yamamoto et al. (US Pub. Nº 2011/0267396).

Claim Objections
5.	Claim 1 is objected to because of the following informalities: On line 4 of the claim, it appears the Applicant intended “direction of the medium, wherein wherein the medium is transported” to read “direction of the medium, wherein the medium is transported”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 1 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim languages now recite the limitation “the medium is transported to a heating area by the heating unit a plurality of times only when a double-sided recording is completed”. Support for such limitation could not be found in the specifications nor in the drawings. Claims 2-16 are also rejected as being dependent on independent claim 1.
	The Applicant is encouraged to amend the claim language to be commensurate with the initial disclosure. 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



10.	Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (JP Pub. Nº 2008-179012), in view of Yamamoto et al. (US Pub. Nº 2011/0267396).

11.	Regarding independent claim 1: Tsuji disclosed a medium drying device ([0036], line 2; also see Fig. 1, reference 12) comprising: 
 	a transport unit ([0036], lines 2-3 and [0048], lines 6-7; also see Fig. 1, reference 13) that transports a medium (Fig. 1, reference P); and 
 	a heating unit that heats the medium transported by the transport unit and is provided in a transport direction of the medium ([0036], lines 3-4; also see Fig. 1, reference 15), wherein 
 	the medium is transported to a heating area by the heating unit a plurality of times ([0020], lines 2-3).
 	Tsuji also disclosed double-sided printing ([0053], lines 1-3), but did not explicitly disclose wherein the medium is transported to a heating area by the heating unit a plurality of times only when a double-sided recording is completed.
	Yamamoto et al. disclosed a medium drying device (see Fig. 6) comprising a transport unit (Fig. 6, the transport rollers 205, 215, 218, and 222 around the loop) and a heating unit (Fig. 210), wherein the medium is transported to a heating area by the heating unit a plurality of times only when a double-sided recording is completed (as shown in Fig. 6, the recording sheet only passes by a heating area a plurality of times only when double-sided recording is completed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamamoto with those of Tsuji by transporting the recording medium through the heating area a plurality of time only when 

12.	Regarding claim 2: The combination of Tsuji and Yamamoto et al. disclosed the medium drying device according to claim 1, further comprising: a loop-like transport path including the heating area and configured to circumferentially transport the medium (Tsuji Fig. 1, the loop-like transport path R13 around the drum 13), wherein as the medium passes through the loop-like transport path, the medium passes through the heating area a plurality of times (Tsuji [0020], lines 2-3).

13.	Regarding claim 3: The combination of Tsuji and Yamamoto et al. disclosed the medium drying device according to claim 1, wherein the medium is transported to the heating area both in a first transport direction and a second transport direction that is opposite to the first transport direction, and as the medium is transported in the first transport 68direction and the second transport direction, the medium passes through the heating area a plurality of times (Tsuji Fig. 1, the medium P is transported in a first direction from left to right on the upper surface of the drum 13 into the heating area 15 and is transported in an opposite direction from right to left on the lower surface of the drum 13 out of the heating area 15).

14.	Regarding claim 10: The combination of Tsuji and Yamamoto et al. disclosed the medium drying device according to claim 1, wherein70 a control unit (Tsuji [0054], lines 4-8; also see Fig. 1, reference 29), which controls the heating unit, controls the heating of the medium by the heating unit according to conditions (Tsuji [0057], lines 1-11; the heating of the medium is controlled by a condition such as the amount of ink ejected onto the medium).



16.	Regarding claim 12: The combination of Tsuji and Yamamoto et al. disclosed the medium drying device according to claim 10, wherein the control unit, which controls the heating unit (Tsuji [0054], lines 4-8; also see Fig. 1, reference 29), controls the number of times by which the medium passes through the heating area according to conditions (Tsuji [0057], lines 1-11).

Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (JP Pub. Nº 2008-179012), in view of Yamamoto et al. (US Pub. Nº 2011/0267396) as applied to claims 1-3 and 10-12 above, and further in view of Ogawa (US Pub. Nº 2003/0007061).

20.	Regarding claim 4: The combination of Tsuji and Yamamoto et al. disclosed the medium drying device according to claim 1.
The combination of Tsuji and Yamamoto et al. is silent about wherein the heating unit includes a heating roller pair that holds the medium between a driving roller driven to rotate and a driven roller driven to rotate by the rotation of the driving roller and transports the medium, and one or both of the driving roller and the driven roller is heated.
Ogawa disclosed a heating unit ([0050], line 8; also see Fig. 1, reference 34) that includes a heating roller pair that holds the medium (Fig. 1, reference C) between a driving roller driven to rotate ([0064], line 3; also see Fig. 1, reference 19 which is rotated by the motor 21) and a driven roller driven to rotate by the rotation of the driving roller and transports the medium ([0067], lines 2-5; also see Fig. 1, reference 65), and one or both of the driving roller and the driven roller is heated ([0064], line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ogawa with those of the combination of Tsuji and Yamamoto et al. by providing a heating roller pair on the heating path in order to control the surface temperature of the recording medium more efficiently.

21.	Regarding claim 5: The combination of Tsuji, Yamamoto et al. and Ogawa disclosed the medium drying device according to claim 4, further comprising: a pressing unit that presses the driven roller against the driving roller (Ogawa [0082], lines 1-3); and a pressing force changing unit that changes a pressing force of the pressing unit (Ogawa [0082], lines 1-3).

.

23.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (JP Pub. Nº 2008-179012), in view of Yamamoto et al. (US Pub. Nº 2011/0267396) as applied to claims 1-3 and 10-12 above, and further in view of Tsutsui et al. (US Pub. Nº 2017/0173973).

24.	Regarding claim 7: The combination of Tsuji and Yamamoto et al. disclosed the medium drying device according to claim 1.
 	The combination of Tsuji and Yamamoto et al. is silent about further comprising: a cooling unit that cools the medium transported to the heating area, wherein the medium is cooled by the cooling unit while the medium is transported to the heating area a plurality of times.
 	Tsutsui et al. disclosed a similar drying device (see Fig. 4) comprising a heating unit ([0027], line 8; also see Fig. 1, reference 31), for drying a medium (Fig. 4, reference 9), conveyed by a transport unit (Fig. 4, reference 30), further comprising a cooling unit that cools the medium transported to the heating area ([0036], lines 1-2; also see Fig. 4, reference 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tsutsui et al. with those of the combination of Tsuji and Yamamoto et al. by providing a cooling unit in the heating area in order to prevent an overheating of the drying unit.

25.	Regarding claim 8: The combination of Tsuji and Yamamoto et al. disclosed the medium drying device according to claim 1.
The combination of Tsuji and Yamamoto et al. is silent about further comprising: an exhaust unit that is provided downstream of the heating area in a medium transport direction and discharges vapor generated from the medium by the heating, to an outside of the device.
 	Tsutsui et al. disclosed a similar drying device (see Fig. 4) comprising a heating unit ([0027], line 8; also see Fig. 1, reference 31), for drying a medium (Fig. 4, reference 9), conveyed by a transport unit (Fig. 4, reference 30), further comprising an exhaust unit that is provided downstream of the heating area in a medium transport direction and discharges vapor generated from the medium by the heating, to an outside of the device. ([0031], line 6; also see Fig. 4, reference 393).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tsutsui et al. with those of the combination of Tsuji and Yamamoto et al. by providing an exhaust unit downstream of the heating area in order to prevent a contamination of the inside of the drying unit due to condensation.

26.	Regarding claim 9: The combination of Tsuji, Yamamoto et al. and Tsutsui et al. disclosed the medium drying device according to claim 7, further comprising: an exhaust unit that is provided downstream of the heating area in a medium transport direction and discharges vapor generated from the medium by the heating, to an outside of the device, wherein the exhaust unit serves as the cooling unit (Tsutsui et al. [0031], line 6; also see Fig. 4, references 393 and 36; the fan 36 introduces air/gas used for the cooling and the fan 393 exhausts the air/gas).

s 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (JP Pub. Nº 2008-179012), in view of Yamamoto et al. (US Pub. Nº 2011/0267396) as applied to claims 1-3 and 10-12 above, and further in view of Ooba (US Pub. Nº 2015/0251474).

28.	Regarding claim 13: The combination of Tsuji and Yamamoto et al. disclosed the medium drying device according to claim 1 (see the rejection of Claim 1).
The combination of Tsuji and Yamamoto et al. is silent about a medium processing apparatus comprising: a reception unit that receives a medium to be processed; the medium drying device according to claim 1, which performs drying processing on the medium received from the reception unit; and a processing unit that performs processing on the medium received from the reception unit or the medium drying-processed by the medium drying device.
Ooba disclosed a medium processing apparatus (see Fig. 3) comprising: a reception unit that receives a medium to be processed ([0045], line 2; also see Fig. 3, the receiving section of the image fixing apparatus 302); a medium drying device, which performs drying processing on the medium received from the reception unit ([0047], line 16; also see Fig. 3, reference 314); and a processing unit that performs processing on the medium received from the reception unit or the medium drying-processed by the medium drying device ([0046], lines 10-11 which processes a medium conveyed either through the path 316 where the drying unit 314 is located or through the path 315).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ooba with those of the combination of Tsuji and Yamamoto et al. by substituting the drying unit of Ooba with the drying unit of Tsuji in order to control the drying level of the medium more efficiently.

29.	Regarding claim 14: The combination of Tsuji, Yamamoto et al. and Ooba disclosed the medium processing apparatus according to claim 13, further comprising: a saddle stitching 

30.	Regarding claim 15: The combination of Tsuji, Yamamoto et al. and Ooba disclosed the medium processing apparatus according to claim 13, further comprising: a first discharge section that discharges the medium drying-processed by the medium drying device, to an outside of an apparatus body (Ooba, Fig. 3, reference 383); a second discharge unit that discharges the medium processed by the processing unit, to the outside of the apparatus body (Ooba, Fig. 3, reference 345); and a tray that receives the medium from the second discharge section (Ooba, Fig. 3, reference 337), wherein a saddle stitching unit, which is provided outside the apparatus main body, receives the medium discharged from the first discharge section, and performs saddle stitching processing of stitching a central portion of the medium in a medium discharge direction (Ooba, [0052], lines 21-23; also see Fig. 3, reference 344 located outside of the main apparatus 301), is configured to be attached to and detached from a lower side of the tray (Ooba, see Fig. 3).

31.	Regarding claim 16: The combination of Tsuji, Yamamoto et al. and Ooba disclosed a recording system comprising: a recording unit that includes a recording section for 72 performing recording on a medium (Ooba, [0047], lines 7-8; also see Fig. 3, reference 312); and the medium processing apparatus according to claim 13, which processes the medium after the recording by the recording section (see the rejection of Claim 13).

32.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (JP Pub. Nº 2008-179012), in view of Yamamoto et al. (US Pub. Nº 2011/0267396) and Ooba (US Pub. Nº 2015/0251474).

33.	Regarding claim 17: Tsuji disclosed a medium processing apparatus comprising: a medium drying device ([0036], line 2; also see Fig. 1, reference 12) comprising: a transport unit ([0036], lines 2-3 and [0048], lines 6-7; also see Fig. 1, reference 13) that transports a medium (Fig. 1, reference P); and a heating unit that heats the medium transported by the transport unit and that is provided in a transport direction of the medium ([0036], lines 3-4; also see Fig. 1, reference 15); wherein the medium is transported to a heating area by the heating unit a plurality of times ([0020], lines 2-3).
 	Tsuji also disclosed double-sided printing ([0053], lines 1-3), but did not explicitly disclose wherein the medium is transported to a heating area by the heating unit a plurality of times only when a double-sided recording is completed.
	Yamamoto et al. disclosed a medium drying device (see Fig. 6) comprising a transport unit (Fig. 6, the transport rollers 205, 215, 218, and 222 around the loop) and a heating unit (Fig. 210), wherein the medium is transported to a heating area by the heating unit a plurality of times only when a double-sided recording is completed (as shown in Fig. 6, the recording sheet only passes by a heating area a plurality of times only when double-sided recording is completed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamamoto with those of Tsuji by transporting the recording medium through the heating area a plurality of time only when double-sided printing is completed in order to improve the processing speed of the apparatus while achieving an adequate drying during double-sided printing.
 	The combination of Tsuji and Yamamoto et al. is silent about a medium processing apparatus comprising: a reception unit that receives the medium recorded by an ink jet printer, a processing unit that performs processing on the medium received from the reception unit or the medium that has been drying-processed by the medium drying device, wherein the medium drying device performs drying processing on the medium received from the reception unit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ooba with those of the combination of Tsuji and Yamamoto et al. by substituting the drying unit of Ooba with the drying unit of Tsuji in order to control the drying level of the medium more efficiently.

34.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (JP Pub. Nº 2008-179012), in view of Ooba (US Pub. Nº 2015/0251474).

35.	Regarding claim 18: Tsuji disclosed a medium processing apparatus comprising: a medium drying device ([0036], line 2; also see Fig. 1, reference 12) comprising: a transport unit ([0036], lines 2-3 and [0048], lines 6-7; also see Fig. 1, reference 13) that transports a medium (Fig. 1, reference P); and a heating unit that heats the medium transported by the transport unit and that is provided in a transport direction of the medium ([0036], lines 3-4; also see Fig. 1, reference 15), wherein the medium is transported to a heating area by the heating unit a plurality of times only in the medium processing apparatus ([0020], lines 2-3; the medium drying unit is an example of medium processing apparatus).
	Tsuji is silent about a reception unit that receives the medium to be processed, a processing unit that performs processing on the medium received from the reception unit or the 
Ooba disclosed a medium processing apparatus (see Fig. 3) comprising: a reception unit that receives a medium to be processed ([0045], line 2; also see Fig. 3, the receiving section of the image fixing apparatus 302); a medium drying device, which performs drying processing on the medium received from the reception unit ([0047], line 16; also see Fig. 3, reference 314); and a processing unit that performs processing on the medium received from the reception unit or the medium drying-processed by the medium drying device ([0046], lines 10-11 which processes a medium conveyed either through the path 316 where the drying unit 314 is located or through the path 315).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ooba with those of Tsuji by substituting the drying unit of Ooba with the drying unit of Tsuji in order to control the drying level of the medium more efficiently.

Conclusion
36.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
37.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

38.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
39.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
40.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
41.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853